
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.11


IMERGENT, INC.



2003 EQUITY INCENTIVE PLAN


        1.    Purpose.    

        Imergent, Inc. (the "Company") has adopted this 2003 Equity Incentive
Plan (the "Plan") as of October 21, 2003, subject to the approval of the Plan by
the Company's stockholders. The purposes of the Plan are to advance the
interests of the Company, further the long-term growth of the Company by
providing incentives to those directors, officers and other employees and
consultants of the Company and its Affiliates (as defined below) who are or will
be responsible for such interests and growth, thereby increasing the identity of
their interest with those of the Company's stockholders; and to assist the
Company in attracting and retaining directors, officers, employees and
consultants with experience and ability.

        2.    Definitions.    As used in the Plan, the following terms shall
have the meanings set forth below:

        "Affiliate" shall mean (1) any entity that, directly or indirectly, is
controlled by the Company and (2) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.

        "Award" shall mean any Option or Other Stock-Based Award granted under
the Plan.

        "Board" shall mean the Board of Directors of the Company.

        "Change in Control" shall mean, except as otherwise provided in an
Award, the happening of any of the following:

(i)the acquisition, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) of 50% or
more of either (A) the then outstanding shares of Common Stock of the Company or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors; or

(ii)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Committee" shall mean the Compensation Committee of the Board or any
successor committee or the entire Board if there shall be no such committee.

        "Common Stock" shall mean the common stock of the Company, par value
$.001 per share.

        "Company" shall mean Imergent, Inc., a Delaware corporation, including
any successor thereto.

        "Effective Date" shall mean October 21, 2003.

        "Employee" shall mean any employee of the Company or an Affiliate
(whether or not incorporated) of the Company.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        "Fair Market Value" of a share of Common Stock as of a particular date
shall mean (i) the closing sales price per share of Common Stock on such date on
the national securities exchange on which the Common Stock is principally traded
or, if there were no sales of such Common Stock on such exchange on such date,
on the last preceding date on which there was a sale of such Common Stock on
such

1

--------------------------------------------------------------------------------




exchange, (ii) if the shares of Common Stock are not then listed on a national
securities exchange, but are traded in an over-the-counter market, the average
of the closing bid and asked prices for the shares of Common Stock in such
over-the-counter market for the last preceding date on which there was a sale of
such Common Stock in such market or (iii) if the shares of Common Stock are not
then listed on a national securities exchange or traded on an over-the-counter
market, such value as the Committee, in its sole discretion, shall determine.

        "Incentive Stock Option" shall mean an Option intended to qualify as an
"incentive stock option" under Section 422 of the Code.

        "Nonqualified Stock Option" shall mean an Option not intended to be an
Incentive Stock Option.

        "Option" shall mean an Incentive Stock Option or a Nonqualified Stock
Option.

        "Other Stock-Based Award" shall have the meaning set forth in Section 7.

        "Participant" shall mean an individual who has been granted an Award
under the Plan.

        "Performance Goal" shall mean one or more of the following
pre-established criteria, determined in accordance with generally accepted
accounting principles, where applicable: (1) net earnings; (2) earnings per
share; (3) net sales growth; (4) net income (before taxes); (5) net operating
profit; (6) return measures (including, but not limited to, return on assets,
capital, equity or sales); (7) cash flow (including, but not limited to,
operating cash flow and free cash flow); (8) earnings before or after taxes,
interest, depreciation, and/or amortization; (9) productivity ratios; (10) share
price (including, but not limited to, growth measures and total stockholder
return); (11) expense targets; (12) operating efficiency; (13) customer
satisfaction; (14) working capital targets; (15) any combination of, or a
specified increase in, any of the foregoing; or (16) the formation of joint
ventures, or the completion of other corporate transactions. Without limiting
the generality of the foregoing, the Committee shall have the authority to make
equitable adjustments in the Performance Goals in recognition of unusual or
non-recurring events affecting the Company, in response to changes in applicable
laws or regulations, or to account for items of gain, loss or expense determined
to be extraordinary or unusual in nature or infrequent occurrence or related to
the disposal of a segment of a business or related to a change in accounting
principles.

        "Plan" shall mean the Imergent 2003 Equity Incentive Plan.

        "Subsidiary" shall mean any company of which the Company owns, directly
or indirectly, fifty percent (50%) or more of the stock.

        3.    Administration.    

        The Plan shall be administered and interpreted by the Committee, as
designated by the Board, of not less than two members of the Board as appointed
from time to time by the Board. Unless otherwise determined by the Board, the
Committee shall consist solely of members who are "nonemployee directors" within
the meaning of Rule 16b-3, as from time to time amended, promulgated under
Section 16 of the Exchange Act and "outside directors" within the meaning of
Section 162(m) of the Code and shall be constituted to satisfy any applicable
corporate governance or national securities exchange requirements or
regulations, the rules and regulations of any governing governmental agencies
and any other applicable law. The Committee may delegate its authority to make
grants under the Plan, subject to conditions determined by the Committee, to
such person(s) as the Committee shall determine, provided that in no event shall
the Committee delegate the authority to make or approve Awards to Employees who
are officers of the Company.

        Subject to the express provisions of the Plan, the Committee shall have
the authority to (1) designate Participants; (2) determine the type or types of
Awards to be granted to a Participant; (3) determine the number of shares of
Common Stock to be covered by Awards; (4) determine the terms and conditions of
any Award, including but not limited to whether the vesting or payment of all

2

--------------------------------------------------------------------------------




or any portion of any Award may be made subject to one or more Performance
Goals; (5) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Common Stock, other securities,
other Awards or other property, or cancelled, forfeited, or suspended and the
method or methods by which Awards may be settled, exercised, cancelled,
forfeited, or suspended; (6) interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan;
(7) establish, amend, suspend, or waive such guidelines, rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (8) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Notwithstanding the foregoing, neither the Committee
nor its delegate shall have the authority to price (or cancel and regrant) any
Option or, if applicable, other Award at a lower exercise, base or purchase
price without first obtaining the approval of the Company's stockholders. The
terms of Awards need not be consistent with one another. The granting of Awards
by the Committee shall be entirely discretionary and nothing in this Plan shall
be deemed to give any Employee any right to receive awards. The Committee's
determinations with respect to the Plan and any Award shall be binding and
conclusive on all parties.

        The Committee is also specifically authorized, in the event of a public
solicitation, by any person, firm or corporation other than the Company, of
tenders of 50% or more of the then outstanding Common Stock (known
conventionally as a "tender offer"), to accelerate exercisability of and lift
any restrictions with respect to some or all Awards held by Participants so that
such Award will immediately become exercisable, vested, and transferable in
full; provided that such accelerated exercisability and lifting of restrictions
shall continue in effect only until expiration, termination or withdrawal of
such tender offer, whereupon such Awards will be (and continue thereafter to be)
exercisable, vested, and transferable only to the extent that they would have
been if no such acceleration of exercisability and lifting of restrictions had
been authorized.

        4.    Eligibility.    

        Any Employee, consultant to the Company or member of the Board who is
determined by the Committee to be making or to be expected to make a
contribution to the success of the Company shall be eligible to receive Awards
under the Plan.

        5.    Stock.    

        Authorized Shares.    A maximum of 1,000,000 shares of Common Stock
shall be reserved for issuance in accordance with the terms of the Plan. Such
reserved shares may be authorized but unissued shares or any issued shares which
have been acquired by the Company and are held in its treasury, as the Board may
from time to time determine.

        Individual Limits.    No Employee may be granted Awards covering more
than 300,000 shares of Common Stock during any fiscal year of the Company.

        Adjustments.    In the event that the Committee determines that any
dividend or other distribution (whether in the form of cash, Common Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the Common Stock such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust the number and
kind of shares reserved for Awards, the individual limit set forth above, the
number and kind of shares subject to outstanding Awards and the exercise, base
or purchase price, as appropriate, of such shares, or, if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award.

3

--------------------------------------------------------------------------------




        Reuse of Shares.    Unless the Committee determines otherwise, if an
Award granted under the Plan is forfeited, expires, lapses or for any other
reason ceases to be vested or exercisable in whole or in part, the shares which
were subject to any such Award, but as to which the Award ceases to be vested or
exercisable, shall again be available for the purposes of this Plan.

        6.    Options.    The Committee may grant Options as follows:

        General.    Subject to the provisions of the Plan, the Committee shall
have sole and complete authority to determine the persons to whom and the time
or times at which Options shall be granted, the number of shares of Common Stock
to be subject to such Options and all other conditions of such Awards, including
whether the vesting of such Options may be based on the attainment of one or
more Performance Goals. Notwithstanding the generality of the foregoing, unless
otherwise determined by the Committee, the exercise price per share for each
Option granted shall not be less than the Fair Market Value of the shares on the
date the Option is granted. No shares subject to an Option shall be issued or
transferred to a Participant until such Option is exercised in accordance with
its terms and such shares have been purchased, and a Participant shall have none
of the rights of a stockholder with respect to such shares until the
certificates therefor are registered in the name of such Participant upon
exercise of the Option. Options shall be exercised by a Participant in
accordance with the methods approved by the Committee.

        Nonqualified or Incentive Stock Options.    With respect to any grant of
an Option, the Option agreement entered into by the Participant shall identify
the grant as an Incentive Stock Option or a Nonqualified Stock Option. Incentive
Stock Options may be granted only to persons who are employed by the Company or
one of its Subsidiaries. Incentive Stock Options shall be subject to such
additional terms and conditions as are necessary to preserve their status as
Incentive Stock Options. To the extent that an Option intended to be an
Incentive Stock Option does not comply with the applicable rules of the Code, it
shall be treated as a Nonqualified Stock Option.

        7.    Other Stock-Based Awards.    

        The Committee may, in its discretion, grant other forms of Awards
("Other Stock-Based Awards") valued in whole or in part by reference to, or
otherwise based on, Common Stock, either alone or in addition to other Awards
under the Plan. Other Stock-Based Awards may include, but are not limited to,
restricted shares of Common Stock, Stock Appreciation Rights, unit awards having
a value based on the value of Common Stock and any other securities that are
payable in, valued in whole or in part by reference to, or otherwise based on
Common Stock. Subject to the provisions of the Plan, the Committee shall have
sole and complete authority to determine the persons to whom and the time or
times at which such Awards shall be granted, the number of shares of Common
Stock to be subject to such Awards and all other conditions of such Awards,
including whether the vesting and/or payment of such Awards may be based on the
attainment of one or more Performance Goals. If the Committee shall designate
any Award granted under this Section 7 as an Award intended to qualify as
"performance-based compensation" within the meaning of Section 162(m) of the
Code, such Award shall be designed and administered by the Committee so to
qualify, including, but not limited, to conditioning the vesting and/or payment
of such Award upon the achievement of one or more Performance Goals and
certifying in writing that such conditions have been satisfied prior to the
payment of, or vesting with respect to, such Award.

        8.    Termination of Employment or Service.    

        The terms and conditions applicable to Awards with respect to the
termination for any reason of a Participant's employment or service with the
Company and its Affiliates shall be determined by the Committee in its
discretion and shall be set forth in the agreement evidencing such Award.

4

--------------------------------------------------------------------------------




        9.    Transferability of Awards.    

        Except to the extent permitted by the Committee, no Award shall be
transferable other than by will or the laws of descent and distribution, and
each Option shall be exercisable during the Participant's lifetime only by the
Participant or by the Participant's guardian or legal representative.

        10.    Laws and Regulations.    

        No shares of Common Stock shall be issued under this Plan unless and
until all legal requirements applicable to the issuance of such shares have been
complied with to the satisfaction of the Committee. The Committee shall have the
right to condition any issuance of shares to any Employee hereunder on such
Employee's undertaking in writing to comply with such restrictions on the
subsequent disposition of such shares as the Committee shall deem necessary or
advisable as a result of any applicable law or regulation.

        11.    Withholding.    

        The Company or an Affiliate, if applicable, shall have the right to
deduct from all Awards hereunder paid in cash any federal, state or local taxes
required by law to be withheld with respect to such cash awards. Unless
otherwise specified by the Committee in the Award agreement, in the case of
Common Stock issued upon the vesting or exercise of an Award payable in shares
or in the case of any other applicable tax withholding requirement, the
Participant shall be required to pay to the Company or its Affiliate the amount
of any such taxes which the Company or its Affiliate is required to withhold
with respect to such stock. The Committee may provide, in the Award agreement or
otherwise, that in the event that a Participant is required to pay to the
Company any amount to be withheld in connection with the vesting or exercise of
an Award that is payable in shares of Common Stock, the Participant may satisfy
such obligation (in whole or in part) by electing to have the Company withhold a
portion of the shares to be received upon the vesting or exercise of the Award
equal in value to the minimum amount required to be withheld. The value of the
shares to be withheld shall be their Fair Market Value on the date that the
amount of tax to be withheld is determined. Any election by a Participant to
have shares withheld under this Section 11 shall be subject to such terms and
conditions as the Committee may specify.

        12.    Amendment or Termination of the Plan.    

        The Board may at any time, and from time to time, terminate, modify,
amend or interpret the Plan in any respect; provided, however, that unless
otherwise determined by the Board, an amendment that requires stockholder
approval in order for the Plan to continue to comply with Section 162(m) or any
other law, regulation or stock exchange requirement shall not be effective
unless approved by the requisite vote of stockholders.

        The termination or any modification or amendment of the Plan shall not,
without the consent of a Participant, adversely affect such Participant's rights
under an Award previously granted to such Participant.

        13.    Miscellaneous.    

        Date of Grant.    The date on which the Committee approves the granting
of any Award, or approves the modification of any Award, shall for purposes of
the Plan be deemed the date on which such Award is granted or modified,
regardless of the date on which the Agreement evidencing the same is executed.

        Governing Law; Interpretation.    The Plan and Award agreements issued
under the Plan shall be construed, administered, and governed in all respects
under the laws of the State of Delaware, without giving effect to the principles
of conflicts of laws thereof. The provisions of this Plan shall be interpreted
so as to comply with the conditions and requirements of Rule 16b-3 under the
Exchange

5

--------------------------------------------------------------------------------




Act, and, if the Award is an Incentive Stock Option, with Section 422 of the
Code, unless the Committee determines otherwise.

        Severability.    If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or as
to any Participant or Award, or would disqualify the Plan or any Award under any
law deemed applicable by the Committee, such provisions shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provisions shall be stricken
as to such jurisdiction, Participant or Award and the remainder of the Plan and
any such Award shall remain in full force and effect.

        No Right to Employment.    The grant of an Award shall not be construed
as giving a Participant the right to be retained in the employ or service of the
Company or any of its Affiliates. Further, the Company or any of its Affiliates
may at any time dismiss a Participant from employment or service, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award agreement.

        14.    Change in Control.    

        Upon the occurrence of a Change in Control, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchanges or
unless otherwise provided in an Award agreement and except to the extent Awards
are assumed by the acquiring or successor corporation (or parent corporation) in
connection with such change in control:

(a)Any and all Options granted hereunder shall become immediately vested and
exercisable, and shall remain vested and exercisable throughout their entire
term; and any Option which is assumed in connection with a Change in Control
shall be appropriately adjusted, immediately after such Change in Control, to
apply to the number and class of securities which would have been issuable in
the consummation of such Change in Control, had the Option been exercised
immediately prior to such Change in Control;

(b)Any restriction periods and restrictions imposed on Other Stock-Based Awards
that are not performance-based shall lapse;

(c)The target payout opportunities attainable under all outstanding Awards that
are performance-based shall be deemed to have been fully earned for the entire
applicable performance period(s) as of the effective date of the Change in
Control. The vesting of all Awards denominated in shares shall be accelerated as
of the effective date of the Change in Control, and there shall be paid out to
Participants within thirty (30) days following the effective date of the Change
in Control a pro rata number of shares based upon an assumed achievement of all
relevant targeted performance goals and upon the length of time within the
applicable performance period that has elapsed prior to the Change in Control.
Awards denominated in cash shall be paid pro rata to participants in cash within
thirty (30) days following the effective date of the Change in Control, with the
proration determined as a function of the length of time within the applicable
performance period that has elapsed prior to the Change in Control, and based on
an assumed achievement of all relevant targeted Performance Goals.

        15.    Effectiveness of Plan; Term of the Plan.    

        The effectiveness of the Plan is subject to the Company's having
obtained stockholder approval of the Plan within 12 months of the Effective
Date. No Award shall be granted pursuant to this Plan later than the tenth
anniversary of the Effective Date, but Awards theretofore granted may extend
beyond that date in accordance with their terms.

6

--------------------------------------------------------------------------------





QuickLinks


IMERGENT, INC.
2003 EQUITY INCENTIVE PLAN
